When a horse is stolen, and is found in possession of a man at such a distance from the place where the horse was missing in so short a time after as shows he must have come directly from that place, and without any loss of time, that is such evidence as a jury may infer the guilt of the prisoner upon, as it raises a violent presumption against him that he was the taker. It is, however, not conclusive. Any circumstance inducing a probability that the prisoner may have gotten him honestly will render it improper for a jury to convict. The case in Hale, where a thief was pursued, finding himself pressed, got down, desiring a man in the road to hold his horse till he returned, and the innocent man was taken with the horse, proves how necessary it is to use caution in convictions founded upon presumptive testimony. There is, however, part of the evidence in this case which shows probably that the prisoner did not get the horse from another. He said he had purchased him near Edenton. There was not time sufficient to travel the horse to Edenton and back to the place where the prisoner sold him. If from circumstances the jury infer a taking, the inference also follows that he was taken at the place where missing, and that was in this district.
The jury found him guilty, and he had judgment of death. *Page 371